510 U.S. 1083
Allen & Co., Inc.v.Pacific Dunlop Holdings Inc.
No. 93-201.
Supreme Court of United States.
January 21, 1994.

1
Appeal from the C. A. 7th Cir.


2
Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 4, 1994. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 1, 1994. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 15, 1994. This Court's Rule 29 does not apply. Reported below: 993 F. 2d 578.